Case 1:20-cv-08159-GBD Document 51 Filed 03/25/21 Page 1 of 1

 

 

ory kT % ey Gibson, Dunn & Crutcher LLP
Me Pk PINS
_ aa 333 South Grand Avenue
Los Angeles, CA 90071-3197
UEBC SDNY Tel 213,229,7000
WWW. 2EDSONdUNnN. Com
DOCUMENT
EE
TRE rea TT, , Hissa Samplin
BLECTRONICA LEY PRD Direct: #1 213.229.7364
DOC #. eee Fax: +1 213.229.6354
* * serait i |Samplin@gibsondunn.com

 

 

Ha
Ls
-o

 

March 23, 2021

VIA ECF

SO ORDERED:
The Honorable George B. Daniels RAL, B ; Da. g

United States District Judge -
United States District Court for the Southern District of New York GYOBe RDaniels, U.S.D.J.

500 Pearl Street AMAR 2 O 2021,

New York, NY 10007-1312 Dated:

 

 

Re: Investment Science LLC v. Oath Holdings Inc., No. 20-cv-08159 (GBD) (S.D.N_Y.)
Dear Judge Daniels:

On behalf of Defendant Oath Holdings Inc., we write to request the Court’s leave to file
Defendant’s reply brief in support of its motion to dismiss in redacted form, pursuant to Rule
1.D@i)(3) of the Court’s Individual Rules and Practices. The proposed redactions are limited
to quotations of an Exhibit to Plaintiff's Amended Complaint, see Dkt. 30-3, which the Court
previously permitted Plaintiff to file under seal, see Dkt. 40.

We thank the Court for its consideration of this matter.
Respectfully,

/s/ Hissa Samplin
{lissa Samplin

ce: Counsel of Record (via ECF)

Beijing « Brussels » Century City + Dajlas + Denver « Dubat + Frankfurt + Hong Kong + Houston + London + Los Angeles » Munich
New York « Orange County + Palo Alto + Paris + San Francisca » Sao Paulie + Singapore » Washington, D.C.

 

 
